Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 30, 2021

                                    No. 04-21-00383-CR

                                  Zepatrick Lee CARTER,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 573322
                       Honorable Rosie S. Gonzalez, Judge Presiding


                                       ORDER

       Appellant’s brief was due on November 29, 2021. On November 29, 2021, appellant filed
a motion to extend time to file appellant’s brief. The motion is GRANTED. Appellant’s brief is
due no later than December 29, 2021.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court